Citation Nr: 1142349	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Paul S.  Rubin, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to May 1971.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board remanded this case in April 2011 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

During the course of the higher initial rating appeal for PTSD, the Veteran also submitted an allegation of unemployability due to his service-connected PTSD.  See e.g., September 2011 Representative Brief.  As such, it follows that a request for TDIU was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to a TDIU has been added to the present appeal.  

The Board will go ahead and decide the claim of a higher initial rating for PTSD.  But the Board is remanding the claim of entitlement to a TDIU to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by such symptoms as depressed and anxious mood, anger and irritability, social isolation, no leisure activities, restricted or sad affect, panic attacks (in the past), occasional "rapid" speech, poor concentration, hypervigilance, chronic sleep impairment, and short and long term memory impairment.  He has occupational and social impairment with reduced reliability and productivity.  Global Assessment of Functioning (GAF) scores ranged from 49 to 68.  

2.  Overall, the evidence of record does not reveal occupational and social impairment with deficiencies in most areas or symptoms related to such a finding.  


CONCLUSION OF LAW

The criteria are met for an initial disability rating of 50 percent, but no greater, for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in May 2006 and February 2007.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his initial service connection and subsequent higher initial rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, both the May 2006 and February 2007 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v.  Nicholson, 483 F.3d 1311 (2007).  

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  The U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed.  Cir.  2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also 38 C.F.R. § 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

With respect to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.  Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice in May 2006  prior to the September 2006 rating decision on appeal.  Thus, there is no timing error.  

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v.  Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, as well as provided him with several VA psychological medical examinations to rate the current severity of his PTSD.  The last VA examination rating the severity of the Veteran's PTSD disability was in June 2011.  However, the record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v.  Nicholson, 21 Vet. App. 174, 182-83.  Here, the June 2011 VA examination is current and there is no indication of further worsening of PTSD since that time.  Moreover, the Board is granting a higher 50 percent rating throughout the entire appeal period.  Therefore, a new VA examination to rate the severity of his PTSD is not warranted.  For his part, the Veteran has submitted personal statements, representative argument, and service personnel records (SPRs).  The Veteran has not identified or authorized the release of any private medical evidence.

The Board is also satisfied as to substantial compliance with its April 2011 remand directives.  Stegall v. West, 11 Vet. App.  268, 271 (1998).  See also D'Aries v.  Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  Specifically, as instructed by the Board, the AOJ secured additional VA treatment records dated after 2007 and afforded the Veteran a recent June 2011 VA psychological examination.  This examination is fully adequate.  In short, the AOJ has substantially complied with the Board's instructions.  As there is no indication that additional relevant evidence remains outstanding, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Governing Laws and Regulations for Psychiatric Disorders

In the September 2006 rating decision on appeal, the RO granted service connection for PTSD.  The RO assigned an initial 30 percent disability rating, effective from May 3, 2006 - the date the Veteran's original service connection claim was received, under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The Veteran seeks a higher initial rating.    

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (May 3, 2006) until the present.  The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times when his disability has been more severe than at others.  Id.  

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R.  
§ 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v.  Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual.  For instance, a score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." DSM-IV at 46-47.  A score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v.  Brown, 6 Vet. App. 465, 469 (1994).  

Analysis

The evidence of record is consistent with an initial 50 percent rating for PTSD throughout the entire appeal period.  38 C.F.R. § 4.7.  VA treatment records dated from 2007 to 2010, VA psychological examinations dated in August 2006 and June 2011, representative argument, and lay statements from the Veteran provide evidence of a higher 50 percent rating.  This medical and lay evidence of record documents signs and symptoms such as depressed and anxious mood, anger and irritability, social isolation, no leisure activities, restricted or sad affect, panic attacks (in the past), occasional "rapid" speech, poor concentration, hypervigilance, chronic sleep impairment, and short and long term memory impairment.  Many of these symptoms are indicative of the 50 percent rating criteria.  See 38 C.F.R. § 4.130.  The Veteran has taken several medications for his PTSD.  He has also participated in occasional group and individual psychotherapy.  He is married with three children.  His relationship with his wife is often described as "distant" and "estranged."  He has no close friends.  Most significantly, the June 2011 VA psychological examiner noted "moderate" overall impairments, "moderate" occupational impairment, and "severe" social impairment.  Overall, the evidence of record demonstrates occupational and social impairment with reduced reliability and productivity.   

In addition, GAF scores noted throughout the appeal in VA treatment records dated from 2007 to 2010 and at the VA psychological examinations ranged from 49 to 68, indicative of mild, moderate, and serious impairment, and clearly supportive of a higher 50 percent rating.  Although the VA physicians' use of the GAF term is not altogether dispositive of the rating that should be assigned, and does not always correlate with the rating criteria, it is nonetheless probative evidence to assist in making this important determination.  38 C.F.R. §§ 4.2, 4.6.  

In summary, resolving doubt in his favor, all of these symptoms provide a basis for assigning a higher 50 percent rating for PTSD throughout the entire appeal period, even though several of the criteria for this higher 50 percent rating are not shown.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating criteria provide mere guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list).

However, the evidence of record does not warrant a higher initial 70 percent rating.  38 C.F.R. § 4.7.  In this regard, the medical and lay evidence of record is not indicative of someone who has occupational and social impairment with deficiencies in most areas, required for the higher 70 percent rating.  38 C.F.R.  § 4.130.  VA treatment records and VA examiners have repeatedly noted no suicidal ideation; no obsessional rituals which interfere with routine activities; no speech intermittently illogical, obscure, or irrelevant; no near-continuous panic; no impaired impulse control (such as unprovoked irritability with periods of violence); no spatial disorientation (Veteran was always oriented to person, place, and situation); no neglect of personal appearance and hygiene (no hygiene problems were recorded); no difficulty in adapting to stressful circumstances at work; and no inability in establishing and maintaining effective relationships.  The Veteran is still able to maintain relationships with his wife, family members, and acquaintances at his church, although these relationships are detached and distant.  He has acted as a pastor at his church and goes to bible study group.  He provides help and guidance to members of his church.  See June 2011 VA examination.  He is still able to take care of basic activities of daily living.  

With regard to occupational impairment, the Veteran does indeed exhibit "reduced" occupational impairment.  See 38 C.F.R. § 4.130.  He retired in 2007 after working for 35 years for the U.S. Postal Service.  At times, he has indicated that he retired due to PTSD symptoms, specifically - anxiety, stress, and anger with his job in general and with his supervisors.  See May 2007 Veteran statement; November 2007 VA mental health treatment note; September 2011 Representative Brief.  However, in contrast, the Veteran has also reported that he was a "workaholic" and that his job at the Post Office provided structure in his life.  See August 2006 VA examination (Veteran does not report any work problems); February 2007 Notice of Disagreement (Veteran states he was a workaholic); May 2007 VA mental health consult (Veteran reports not knowing what to do without work and that he is a workaholic); June 2007 VA treatment note (work provided "structure" over the years, meant a lot to him, and gave his a "sense of usefulness"); November 2009 VA mental health consult (work was the Veteran's "medicine"); and June 2011 VA psychological examination at page 2 (Veteran reports he got along well with co-workers and customers at work).  Importantly, the June 2011 VA examiner only assessed "moderate" occupational impairment.  In summary, this evidence is not indicative of a level of occupation impairment with deficiencies in most areas, which is required for a higher 70 percent rating.  

The Board acknowledges that a few severe symptoms were mentioned during the course of the appeal.  His social impairment was described as "severe."  His depression and anxiety also appear fairly continuous and constant.  It is alleged that the Veteran was not able to continue with further educational courses due to PTSD.  See July 2007 representative statement.  On one occasion only, the Veteran reported auditory and visual hallucinations.  See August 2010 VA mental health note.  However, on every other occasion no delusions or auditory or visual hallucinations were documented.  Although the Veteran was noted to be irritable at times, there was no evidence of violence or violent intent.  Even with consideration of these factors, overall, the Veteran's level of occupational and social impairment is more than adequately reflected in the 50 percent rating currently assigned.  38 C.F.R. § 4.10.  

The Board also acknowledges that "severe" social impairment has been assessed.  See June 2011 VA psychological examination.  Regardless, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

GAF scores throughout the appeal ranged from ranged from 49 to 68, indicative of mild, moderate, and serious impairment.  See VA examination dated August 2006 (GAF score of 68); VA examination dated June 2011 (GAF score of 52); VA mental health treatment notes dated May 2007, November 2007, and September 2010 (GAF scores of 55); VA mental health treatment note dated December 2009 (GAF score of 53); VA mental health treatment notes dated April 2010, May 2010, June 2010, and August 2010 (GAF scores of 50); and VA mental health treatment note dated January 2010 (GAF score of 49).  The GAF scores of 49 and 50 are not reflective of the overall disability picture, which points to only a 50 percent rating.  That is, despite the seriousness of the symptoms associated with the GAF score of 49 and 50, a 70 percent rating is not appropriately assigned because the evidence does not approximate symptoms commensurate with such a GAF score (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting).  DSM-IV at 46-47.  That is, because GAF scores of 49 and 50 are not as a whole consistent with many of the psychiatric signs and symptoms of record, such scores are not as probative as to the Veteran's overall disability picture.  38 C.F.R. § 4.7.  

Accordingly, the Board finds that the evidence supports an initial disability rating of 50 percent, but no higher, for the Veteran's PTSD throughout the entire appeal period.  38 C.F.R. § 4.3.  

Fenderson Consideration

The 50 percent rating for his PTSD the Board has assigned should be effective throughout the entire appeal period from May 3, 2006.  Since the effective date of his award, his disability has never been more severe than contemplated by its 50 percent rating, so the Board cannot "stage" his rating.  Fenderson, 12 Vet. App. at 126.    

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  In this regard, the Board emphasizes that the General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran.  In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  See also 38 C.F.R.  § 3.321(b)(1).  The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate.  Nearly all of the Veteran's psychiatric symptoms are contemplated in the 50 percent rating assigned, including his degree of work impairment.  The Veteran also never reported any missed time from work or any hospitalizations due to his PTSD.  38 C.F.R. § 3.321(b)(1).     


ORDER

An initial 50 percent disability rating for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

However, before addressing the merits of the TDIU claim, the Board finds that additional development of the evidence is required.

As noted above, with regard to a TDIU, the Board sees the AOJ has not developed or adjudicated this issue.  However, the Court recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an initial rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an initial rating is sought, then part and parcel with the initial rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  Overall, the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the initial rating claim for PTSD.  See e.g., September 2011 Representative Brief.  Since entitlement to TDIU is part of the Veteran's initial rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO for proper development and adjudication.  

On this point, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  

Accordingly, the TDIU claim is REMANDED for the following action:

The RO/AMC should develop the TDIU claim as necessary.  Then adjudicate the TDIU claim.  If the TDIU claim is not granted, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v.  West, 12 Vet.  App.  369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.  2010).




______________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


